Exhibit 99.1 Sappi Limited Announcement Immediate release 15 December 2011 Sappi Limited Reg No 1936/008963/06 (Incorporated in the Republic of South Africa) JSE Code SAP ISIN code ZAE000006284 NYSE code SPP (“Sappi” or “the Company”) 1. VESTING OF CONDITIONAL SHARE AWARDS GRANTED TO DIRECTORS OF LISTED COMPANY In terms of paragraph 3.63 of the Listings Requirements of the JSE Limited, we hereby provide the following information regarding the vesting of conditional share awards granted by Sappi to the undermentioned directors of the Company and its major subsidiary companies.The necessary authority in terms of paragraph 3.66 was obtained and these were off-market transactions: Nature of transaction : Vesting of grants of conditional share awards in terms of the Sappi Limited Performance Share Incentive Plan. Date of transaction : 14 December 2011 (date participants informed of vesting) Number of conditional Share awards granted : Various, see table below Date of Grants : 12 December 2007 and 15 December 2008 (6 additional grants for every 5 existing grants at R20,27 to take cognisance of Sappi Limited rights offer).Applicable to 4 year period 1 October 2007 to 30 September 2011 Vesting period : 4 years from date of grant Percentage of grants vested : 50%, see table below Class of security : Ordinary shares Extent of interest : Direct beneficial Director’s Name : R J Boëttger Companyof which he is a director : Sappi Limited Number of Grants Awarded Number of Grants Vested Number of Grants Lapsed Payment for original Grants nil/ settlement of additional Grants at R20,27 per Grant Number of Shares to Participant Value (R) Nil 24,131 shares Director’s Name : H Boner Companyof which he is company secretary : Sappi Fine Paper Europe Number of Grants Awarded Number of Grants Vested Number of Grants Lapsed Payment for original Grants nil/ settlement of additional Grants at R20,27 per Grant Number of Shares to Participant Value (R) Nil 5,791 shares Director’s Name : H A de Jongh Companyof which he is a director : Sappi Southern Africa Number of Grants Awarded Number of Grants Vested Number of Grants Lapsed Payment for original Grants nil/ settlement of additional Grants at R20,27 per Grant Number of Shares to Participant Value (R) Nil 7,722 shares 2 Director’s Name : R D Hope Companyof which he is a director : Sappi Fine Paper North America, Sappi Southern Africa Number of Grants Awarded Number of Grants Vested Number of Grants Lapsed Payment for original Grants nil/ settlement of additional Grants at R20,27 per Grant Number of Shares to Participant Value (R) Nil 16,892 shares Director’s Name : C M Mowatt Company of which he is a director : Sappi Southern Africa Number of Grants Awarded Number of Grants Vested Number of Grants Lapsed Payment for original Grants nil/ settlement of additional Grants at R20,27 per Grant Number of Shares to Participant Value (R) Nil 7,239 shares Director’s Name : A Rossi Companyof which he is a director : Sappi Fine Paper North America, Sappi Southern Africa Number of Grants Awarded Number of Grants Vested Number of Grants Lapsed Payment for original Grants nil/ settlement of additional Grants at R20,27 per Grant Number of Shares to Participant Value (R) Nil 7,239 shares 233 377.20 3 Director’s Name : L Swartz Companyof which she is a director : Sappi Southern Africa, Sappi Fine Paper North America Number of Grants Awarded Number of Grants Vested Number of Grants Lapsed Payment for original Grants nil/ settlement of additional Grants at R20,27 per Grant Number of Shares to Participant Value (R) Nil 9,170 shares Director’s Name : A Thiel Companyof which he is a director : Sappi Southern Africa Number of Grants Awarded Number of Grants Vested Number of Grants Lapsed Payment for original Grants nil/ settlement of additional Grants at R20,27 per Grant Number of Shares to Participant Value (R) Nil 8,687 shares Director’s Name : M R Thompson Companyof which he is a director : Sappi Limited Number of Grants Awarded Number of Grants Vested Number of Grants Lapsed Payment for original Grants nil/ settlement of additional Grants at R20,27 per Grant Number of Shares to Participant Value (R) Nil 19,305 shares 4 Director’s Name : G M Van Aarde Companyof which he is a director : Sappi Southern Africa Number of Grants Awarded Number of Grants Vested Number of Grants Lapsed Payment for original Grants nil/ settlement of additional Grants at R20,27 per Grant Number of Shares to Participant Value (R) Nil 4,826 shares Director’s Name : A J W van der Merwe Company of which he is a director : Sappi Southern Africa Number of Grants Awarded Number of Grants Vested Number of Grants Lapsed Payment for original Grants nil/ settlement of additional Grants at R20,27 per Grant Number of Shares to Participant Value (R) Nil 3,861 shares Director’s Name : B Wiersum Companyof which he is a director : Sappi Fine Paper Europe Number of Grants Awarded Number of Grants Vested Number of Grants Lapsed Payment for original Grants nil/ settlement of additional Grants at R20,27 per Grant Number of Shares to Participant Value (R) Nil 19,305 shares 5 2.DEALING IN SECURITIES BY DIRECTORS OF LISTED COMPANIES In terms of paragraph 3.63 of the Listings Requirements of the JSE Limited, we hereby provide the following information regarding dealing in securities of Sappi by directors of the Company and its major subsidiaries.The dealings were on-market transactions and clearances for the dealings were received in terms of Listings Requirement 3.66, as follows: Director’s Name : R J Boëttger Company : Sappi Limited Date of transaction : 14 December 2011 Nature of transaction : Sale of shares to defray taxation payable on 30 869 shares referred to under R J Boëttger in (1) above Number of Shares sold : Selling price per share : R25.18 (523 Shares) R25.00 (12,077 Shares) Total Value : R315,094.14 Class of security : Ordinary shares Extent of interest Direct beneficial Director’s Name : R D Hope Company : Sappi Limited Date of transaction : 14 December 2011 Nature of transaction : Sale of shares to defray taxation payable on 21,608 shares referred to under R D Hope in (1) above Number of Shares sold : Selling price per share : R25.00 Total Value : R217,500.00 Class of security : Ordinary shares Extent of interest Direct beneficial 6 Director’s Name : H A de Jongh Company : Sappi Limited Date of transaction : 14 December 2011 Nature of transaction : Sale of shares Number of Shares sold : Selling price per share : R24.65 (1,844 Shares) R24.59 (2,000 Shares) R24.58 (1,011 Shares) R24.29 (3,292 Shares) R24.63 (671 Shares) R24.31 (1,060 Shares) Total Value : R241,743.31 Class of security : Ordinary shares Extent of interest Direct beneficial 7
